                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Nicholas Joseph Kinstle,                                 Case No. 3:19-cv-2982

                        Plaintiff

        v.                                               MEMORANDUM OPINION
                                                         AND ORDER
Allen County, Ohio, et al.,

                        Defendants

                                              Background

        On December 27, 2109, pro se plaintiff Nicholas Joseph Kinstle filed a fee-paid complaint

pursuant to 42 U.S.C. § 1983 seeking damages, declaratory, and prospective injunctive relief against

twelve defendants: “Allen County, Ohio”; Allen County Prosecutor Juergen A. Waldick; Assistant

Prosecutor Anthony J. Miller; Administrative Law Judge Jeffrey Lee Reed; Allen Correctional

Institution Warden James Haviland; Ohio Parole Board Chair Trayce Thalheimer; Allen County

Sheriff Matthew Treglia, Detectives Timothy Jackson and Mark A Baker; and retired state Judges

Richard Keith Warren, James E. Barber, and Randall Lynn Basinger. (Doc. No. 1.)

        His forty-six page complaint is rambling and incoherent and does not set forth discernible

specific claims against each defendant, but it seeks to challenge a state foreclosure action filed in

2005 in Allen County whereby the plaintiff’s property was eventually ordered by the court to be sold

at sheriff’s sale, and the plaintiff’s subsequent state criminal convictions on charges of criminal

trespass, resisting arrest, obstructing official business, and 23 felony counts of intimidation. See, e.g,




                                                     1
Link v. Matthews, aka Kinstle, No. 1-08-61, 2009 WL 1110832 (Ohio Ct. App. Apr. 27, 2009); State v.

Kinstle, 2010-Ohio-5409 (Ohio Ct. App. 2010); State v. Kinstle, 2012-Ohio-5952 (Ohio Ct. App. 2012).

        The plaintiff has filed numerous cases, petitions, and motions in state and federal court

challenging those proceedings. The Ohio Courts have upheld the state judgments, and the

Supreme Court of Ohio has sua sponte declared the plaintiff to be a vexatious litigator. See Kinstle v.

Waldick, No. 2013-0768, (Ohio July 24, 2013).

        In addition, my colleague Judge Carr has considered and dismissed two prior federal civil

actions the plaintiff filed challenging the same state foreclosure and criminal convictions. See Kinstle

v. Allen County, et al., No. 3: 13 CV 90 (N.D. Ohio Mar. 29, 2013); Kinstle v. Allen County, No. 3: 13

CV 1246 (N.D. Ohio Mar. 31, 2015). Another colleague, Judge Zouhary, also dismissed a prior

civil case the plaintiff filed regarding these matters. See Kinstle v. Waldick, et al., No. 3: 11 CV 2401

(N.D. Ohio Dec. 8, 2011). The plaintiff has been declared a frivolous prison filer under 28 U.S.C. §

1915(g) for purposes of proceeding in forma pauperis. See Kinstle v. Allen County, et al., No. 3: 13 CV

1246 (N.D. Ohio).

                                 Standard of Review and Discussion

        Federal courts are courts of limited jurisdiction, and a federal district court has the authority

“at any time, [to] sua sponte dismiss a complaint for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure when the allegations of [the] complaint are

totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to

discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

        I find that this action must be dismissed in accordance with Apple v. Glenn. The plaintiff’s

complaint is so incoherent, implausible, and frivolous in that it does not provide a basis to establish

federal subject-matter jurisdiction. Further, any § 1983 claims the plaintiff purports to assert

regarding the state foreclosure and his criminal convictions are devoid of merit and no longer open

to further argument.

                                                     2
        Under the doctrine of res judicata, a final judgment on the merits in an action bars re-litigation

between the parties or their privies on issues that were or could have been raised in a prior action.

W.J. O’Neil Co. v. Shepley, Bullfinch, Richardson & Abbott, Inc., 765 F.3d 625, 630 (6th Cir. 2014). The

plaintiff clearly purports to allege claims that he raised, or could have raised, against the defendants

and their privies in one of his many prior lawsuits. His claims are therefore barred by res judicata and

are no longer open to further argument.

        Additionally, any § 1983 claims the plaintiff purports to assert challenging his state criminal

convictions or sentences are barred by the Supreme Court’s decision in Heck v. Humphrey, 512 U.S.

477 (1994). Heck held that in to recover monetary damages for an allegedly unconstitutional

conviction or sentence, or for any “other harm caused by actions whose unlawfulness would render

a conviction or sentence invalid,” a § 1983 plaintiff must first show that his conviction or sentence

has been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal,

or called into question by the issuance of a federal writ of habeas corpus. Id. at 486–87. Heck has

been extended to actions seeking injunctive and declaratory relief. See Edwards v. Balisok, 520 U.S.

641, 646–48, (1997) (declaratory relief); Wilson v. Kinkela, No. 97–4035, 1998 WL 246401, at * 1 (6th

Cir. May 5, 1998) (injunctive relief). The plaintiff seeks to assert claims implying the invalidity of

his state convictions or sentences, but his complaint does not plausibly suggest that the convictions

or sentences have been set aside or invalidated in any way articulated in Heck. His claims therefore

are implausible and lack merit.

                                               Conclusion

        Accordingly, I am dismissing the plaintiff’s complaint pursuant to my authority established

in Apple v. Glenn. In light of this dismissal for lack of subject-matter jurisdiction, it is not necessary

to address the parties’ remaining motions, Doc. Nos. 12, 13, 14, 15, 16, 17, 18, and 21, which are

denied as moot. The plaintiff’s motion to amend his complaint, Doc. No. 20, is denied as he does

not propose allegations suggesting he has any plausible claims.

                                                     3
        I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith. Further, I am expressly cautioning the plaintiff that he may be sanctioned if he

files any further frivolous civil complaints in federal court seeking to challenge the same state

foreclosure and criminal matters.

        So Ordered.



                                                         s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    4
